department of the treasury internal_revenue_service l washington d c tax_exempt_and_government_entities_division jan uniform issue list terra t1 legend company l decedent taxpayer a account b account c account d amount e amount f date plan x plan y dear in a letter dated date your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan x and plan y taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error by company l an ira account in failing to inform taxpayer a of her ability to roll over amount f to decedent died on date at age decedent was self-employed and had established two qualified_retirement_plans plan x and plan y decedent as the employer was the named plan_administrator for both plans up until the date of his death decedent was receiving required minimum distributions from plan x and plan y plan x and plan y provided that on the participant’s death the balance remaining in the participant's account would be distributed to his designated_beneficiary decedent’s surviving_spouse taxpayer a was the designated_beneficiary under plan x and plan y taxpayer a is over the age of at the time of decedent’s death the aggregate balance in account b of plan x and account c of plan y equaled amount e company l was responsible for investing the assets of account b and account c and also handled taxpayer a’s personal accounts correspondence from company l which was sent on date stated that in order to receive a distribution of account b and account c taxpayer a should send a letter to company l requesting a transfer of the balance in the accounts to account d taxpayer a’s personal account the correspondence from company l contained no information regarding taxpayer a’s ability to roll over the distributions into iras company l did not provide taxpayer a with any forms regarding the transfer of assets and did not request that she sign a waiver for income_tax_withholding pursuant to company l’s instructions on date taxpayer a sent a letter to company l requesting that accounts b and c be transferred to account d from may through may amounts equal to amount f were transferred from plan x and plan y to account d in september following the 60-day rollover period the administrator of decedent's_estate learned that account d was not an ira account taxpayer a promptly sought legal advice and filed this request for a waiver taxpayer a represents that the amount in account d is now equal to amount f based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount f contained in sec_402 of the code sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec ion a of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract ili a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a is consistent with taxpayer a's assertion that taxpayer a's failure to accomplish a rollover of amount f was due to the error of company l in failing to inform taxpayer a of her ability to roll over amount f to an ira account as required by sec_402 of the code therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from plan x and plan y taxpayer a from the issuance of this ruling letter to contribute amount f to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contributed amounts will be considered a rollover_contribution within the meaning of sec_402 of the code is granted a period of days please note that this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact cae yours enclosures carlton a watkins manager employee_plans technical group whihoo notice of intention to disclose undeleted copy of this letter
